Title: General Orders, 18 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday Feby 18th 1778.
Kent.Knox. Kemper.


At a brigade Court Martial whereof Lt Coll Beauford was president (Feby 16th) Lieutt John Rust of 10th Virginia Regiment, tried at the request of Lieutt Broadwater for abusively aggravating said Broadwater to strike him, for getting drunk, playing Cards and beating Captn Lard on the sabbath day whilst he the said Captn Lard was under arrest and found guilty of a breach of 21 st Article 14th section of the Articles of war, also of a breach of General Orders—and sentenced to be discharged from the service—But as Lieutt Rust has formerly borne the character of a good officer, the court are pleased to recommend him to the consideration of His Excellency General Washington to have him reinstated in his rank.
The Commander in Chief approves the sentence, but is concern’d he cannot reinstate Lt Rust in compliance with the recommendation of the Court founded upon his former good Character as an Officer. His behavior in the several instances alledged was so flagrant & scandalous

that the General thinks his continuance in the service would be a disgrace to it and as one part of the charge against him was gaming, that alone would exclude him from all Indulgence—a Vice of so pernicious a nature that it never will escape the severest punishment with His approbation.
The orders of yesterday with respect to the late Lieutt Austin Alden’s Commission being taken from him is meant to be applied in all cases where officers are cashiered or discharged from the service by sentence of a Court Martial.
The General officers are desired to meet at General Sullivan’s quarters tomorrow morning ten ôClock for the same purpose as requested in orders 15th instant: The Captains in the Pennsylvania line who presented the Memorial therein mentioned, likewise the Majors who have been promoted in that line since the Commencement of the year 1777, are desired to give their attendance at the time and place mentioned.
